Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 22-41 are pending in the current application. 
Claims 36-41 are withdrawn as being directed towards a non-elected invention.

Response to Amendment
Applicant’s amendment of 2/24/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 5837057) in view of Jackson (US 20120258280).
As to claim 22, Koyama discloses a chamber component for a processing chamber comprising:
A component body having a textured surface (figures 10A-B and 12A-B: particle prevention plate 3);
The surface comprising engineered macro features extending outward from the base surface with substantially perpendicular sidewalls (figures 10b [one slanted and one perpendicular sidewall] and 12b [all perpendicular sidewalls]).
Koyama, while illustrating a single piece deposition plate with a textured surface, does not explicitly disclose the component is monolithic with integrally formed features.  However, because of this illustration and no mention of ‘separate’ pieces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a singularly illustrated component discussed as a single component would have monolithic and integrally formed construction to meet the design requirements and illustrations of Koyama with simplicity.  Koyama additionally is silent as to multiple layers and fusing steps.  However, because a product is claimed and not the process of forming the product, the final fused and integrally formed product as claimed is structurally the same as, and therefore taught by, Koyama.
Koyama, while disclosing a textured surface for retaining material on a surface in a deposition chamber (abstract; figure 12a), is silent as to the surface features being a repetitive two-dimensional pattern.
Jackson discloses a processing chamber component in which a macro surface feature (abstract), including vertical sidewalls with respect to a base (figure 2: features 102), are arranged in a two-dimensional pattern (figure 1).  Jackson discloses the ‘staggered’ pattern prevents line of sight between the features and enhances its ability to retain the films deposited on the features (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a two-dimensional pattern, as disclosed by Jackson, in the system of Koyama, because this increases film retention properties (Jackson at abstract).
As to claim 24, Koyama discloses the engineered macro features are discrete independent features (figures 10b and 12: illustrated extensions to which numerals 7 and 8 points [actually pointing to deposits on the extensions] as discrete independent features).
	As to claim 25, Koyama discloses the component is a chamber liner and shield (figures 10a and 12: showing plate 3 covering chamber wall 2).
	As to claim 27, Koyama discloses triangular and rectangular features (figures 10b and 12b).
	As to claim 30, Koyama discloses uniform feature placement (figures 10b and 12b).

Claims 23, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama, as applied to claim 22 above, and further in view of Mintz (Us 6162297).
As to claim 24 and 29, Koyama discloses engineered features on a chamber component to prevent particle formation (abstract), and illustrates the features in cross section (figures 10b, 12b), but is silent as to contiguous connection of features without line of sight between features.
Mintz discloses a processing chamber component in which surface features are imparted by embossing to increase surface area for particle retention (abstract).  Mintz discloses the resulting engineered features are contiguously connected (figure 4: interlocking raised features 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide interlocking connected features, as disclosed by Mintz, in the component of Koyama, because this allows for increased area and particle retention (Mintz at abstract).
As to claim 26, Mintz discloses diamond shapes (figures 2 and 4).
As to claim 28, Mintz discloses a curved body shape (figure 3: annular coil).

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Mintz.
As to claim 31, Koyama discloses a chamber component for a processing chamber comprising:
A component body having a textured surface (figures 10A-B and 12A-B: particle prevention plate 3);
The surface comprising engineered macro features extending outward from the textured surface with substantially perpendicular sidewalls (figures 10b [one slanted and one perpendicular sidewall] and 12b [all perpendicular sidewalls]).
Koyama, while illustrating a single piece deposition plate with a textured surface, does not explicitly disclose the component is monolithic with integrally formed features and is an annular cover ring and integrally connected surface features.
Mintz discloses a processing chamber component, including a cylindrical shield and monolithic annular coil in which surface features are imparted by embossing to increase surface area for particle retention (abstract; figures 1 and 3; col 3 lines 24-55; claim 10).   Mintz discloses the resulting engineered features are contiguously connected (figure 4: interlocking raised features 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the components of Mintz within the system of Koyama because this allows for particle prevention within a semiconductor fabricating apparatus (Mintz at abstract).
As to claim 32, Mintz discloses the annular shield has an aperture for interlocking with other components (figure 1: shield 28, clamp ring 26 and their mutual placement).
As to claims 33-34, Koyama discloses uniform repetitive patterns (figures 10b and 12b).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Mintz, as applied to claim 31 above, and further in view of Jackson.
As to claim 35, Koyama and Mintz discloses surface features for a surface in a deposition chamber, but are silent as to rounded edges of the features.
Jackson discloses a processing chamber component in which a macro surface feature (abstract), including vertical sidewalls with respect to a base (figure 2: features 102), are arranged in a two-dimensional pattern (figure 1, 11) with rounded edges (paragraph 40).  Jackson discloses the rounded edges reduces stresses on the components and films deposited thereupon to increase retention ability (paragraph 40, 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rounded edges, as disclosed by Jackson, in the system of Koyama, because this increases film retention properties (Jackson at abstract, paragraphs 40, 42).

Response to Arguments
Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection, as discussed above.  Jackson discloses knowledge in the art of two-dimensional repetitive patterns of surface features to enable enhanced film retention in a deposition chamber, as discussed in the 35 USC 103 rejections above.
Applicant argues in the remarks that the combination of references is improper as the ‘tongue and groove’ pattern of Koyama is not compatible with other references including Mintz.  This argument is not found persuasive as both references are directed towards the same solution to the same problem in the same field of invention.  Both are explicitly directed towards film retention, to prevent unwanted flaking and contamination, in a plasma processing deposition apparatus (specifically sputtering) by placing patterned features on surfaces exposed to the deposition.  One of ordinary skill in the art would recognize that even though each reference offers a different specific pattern to obtain this objective, the embodiments of each can be combined to obtain the advantages taught by each reference.   Therefore, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794